Third District Court of Appeal
                               State of Florida

                          Opinion filed May 25, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1022
                       Lower Tribunal No. 18-26679
                          ________________


      Elena Gorbachev, on behalf of G.G., a minor child,
                                  Appellant,

                                     vs.

                 City of Sunny Isles Beach, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Migna
Sanchez-Llorens, Judge.

      Obront Corey, PLLC, and Michael J. Corey, Peter J. Mathews and
Curt Obront, for appellant.

      Kelley Kronenberg, and David S. Henry and Roxana Gonzalez (Fort
Lauderdale), for appellee City of Sunny Isles Beach; Quintairos, Prieto,
Wood & Boyer, P.A., and Michelle D. Cofiño and Reginald J. Clyne, for
appellee Rep Services Inc.

Before LOGUE, HENDON and GORDO, JJ.

     HENDON, J.
     Affirmed. Ruiz v. Westbrooke Lake Homes, Inc., 559 So. 2d 1172 (Fla.

3d DCA 1990).




                                   2